Order entered April 25, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00023-CV

     ETHEL LOCKHART, ROBERT CARTER AND/OR ALL OCCUPANTS OF 711
            LENTISCO DRIVE LANCASTER, TEXAS 75146, Appellants

                                                 V.

      SILVER BAY PROPERTY CORP. MANAGEMENT COMPANY FOR 2012-C
                    PROPERTY HOLDINGS LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05335-B

                                            ORDER
       Appellants’ brief is overdue.    Accordingly, we ORDER appellants to file the brief no

later than May 5, 2016. Appellants are cautioned that failure to comply may result in dismissal

of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).


                                                       /s/    CRAIG STODDART
                                                              JUSTICE